UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X
In re PLATINUM-BEECHWOOD LITIGATION            18-cv-6658      (JSR)
-----------------------------------   X
MARTIN TROTT and CHRISTOPER SMITH,
as Joint Official Liquidators and
Foreign Representatives of PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.
(in Official Liquidation), and
PLATINUM PARTNERS VALUE ARBITRAGE             18-cv-10936 (JSR)
FUND L. P. ( in Official
Liquidation),

       Plaintiffs,
                                              MEMORANDUM ORDER
                -v-
                                             ==================~ -,7
PLATINUM MANAGEMENT (NY) LLC, et             L1SDCSDNY                     '
al.,                                         DOCUMENT
                                             ELECTRONICALLY Fil.ED
       Defendants.
                                             DOC #: _ _~ - f - - - 4 - ~ -
-----------------------------------   X
                                             DATE FILED:--+-++-_....c-=-_
JED S. RAKOFF, U.S.D.J.

     In their opposition brief to defendant Ezra Beren's motion

to dismiss the second amended complaint ("SAC"), plaintiffs

Martin Trott and Christopher Smith as Joint Official Liquidators

and Foreign Representatives of Platinum Partners Value Arbitrage

Fund L.P.   (in Official Liquidation) alleged various facts -

regarding Beren's role in the Agera transactions, the Black Elk

scheme, the bribery to Norman Searook, etc. - ·nowhere found in

the SAC nor in the exhibits incorporated by reference into the

SAC. See Plaintiffs' Memorandum of Law in Opposition to Ezra

Beren's Motion to Dismiss, ECF No. 497, at 9-17. Because "[i]t

is axiomatic that the Complaint cannot be amended by the briefs
in opposition to a motion to dismiss," Red Fort Capital, Inc. v.

Guardhouse Prods, LLC, 397 F. Supp. 3d 456, 476 (S.D.N.Y. 2019), 1

the Court directed plaintiffs' counsel to file "a statement .

. explaining (if they can) why monetary sanctions should not be

imposed for this obvious misconduct." Memorandum Order dated

December 24, 2019, ECF No. 499, at 3 n.1.

     Plaintiffs' counsel submitted a statement as directed. See

Plaintiffs' Counsel Statement to Court Regarding Possible

Monetary Sanction Related to Opposition to Ezra Beren's Motions

to Dismiss, ECF No. 500 ("Statement"). Upon review, the Court

finds plaintiffs' counsel's proffered explanations and excuses

unpersuasive, for the following reasons:

     First, plaintiffs' counsel note that Beren, in his moving

brief,   (1) made a number of factual denials,   (2)   invoked the

discovery exchanged to date in the case, and (3)       implied that

there was no evidence supporting certain allegations against

Beren, while referencing plaintiffs' continuing obligation to

comply with Rule 11. See Statement 2. Therefore, they argue,

they had an obligation to respond to Beren's assertions by

presenting their supplemental evidence supporting the



1 Unless otherwise indicated, in quottng cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                  2
allegations in the SAC. Id. Although it may be true that Beren's

counsel violated the rules in these respects, the obvious remedy

was for plaintiffs' counsel to note the improper references

proffered by Beren's counsel and ask that they be disregarded or

stricken. Instead, plaintiffs' counsel took the same improper

use of supplemental facts to an extreme, dedicating a majority

of their brief to discussing facts not in the SAC. Furthermore,

despite his reference to Rule 11, Beren was clearly not making a

Rule 11 motion, as should have been apparent to plaintiffs'

counsel.

     Second,· plaintiffs' counsel argue that the supplemental

facts here are "nearly identical to the supplemental information

that Plaintiffs submitted in response to the prior motions to

dismiss." Mem. 3. Specifically, they refer to an example where

they submitted a brief with supplemental facts on March 11, 2019.

See ECF No. 271. But this was specially allowed in response to

the Court's request during an oral argument on motions to dismiss

the first amended complaint ("FAC") held on March 7, 2019. See

Transcript 3/7/2019, ECF No. 293, at 92-93. Specifically, during

the oral argument on that earlier motion, an issue arose as to

what it meant. for certain allegations against ~RD Estates in

Paragraphs 163 and 460 of the FAC to be asserted "on information

and belief." Id. Here, by contrast, not only had no such issue


                                3
been raised, but also the new, outside-the-compiaint facts

asserted by plaintiffs' counsel were submitted for other

purposes, and not in response to a request from the Court.2

     Plaintiffs' counsel also cite another example, in which, in

their opposition brief, filed on May 13, 2019, to the motion of

Huberfeld Family Foundation ("HFF") to dismiss the SAC, they

included supplemental facts to show that Murray Huberfeld

controlled HFF and that such dominion was used to commit a

fraud. See ECF No. 355. This, however, was itself improper, and

the mere fact that the Court did not sua sponte rebuke counsel

on that occasion was not an invitation for counsel to continue

with such improprieties. Moreover, in ruling on the motion of

HFF, the Court did not consider nor rely on those additional

facts. See In re Platinum-Beechwood Litig., No. 18-cv-10936

(JSR), 2019 WL 2569653, at *16 (S.D.N.Y. June 21, 2019).

     In short, the Court continues to find that plaintiffs'

counsel acted in blatant disregard of the Federal Rules of Civil

Procedure in dedicating the majority of their brief on a motion



2 It should also be noted that during a joint telephone
conference on December 16, 2019, the Court explicitly warned
counsel not to attach to their briefs any documents not
incorporated by reference into the SAC. Although plaintiffs'
counsel technically complied~with this order, they violated its
spirit by including completely new factual assertions in their
opposition brief, although without attachments.

                                4
addressed to the pleadings to assertions of fact nowhere

referenced in the pleadings. Nevertheless, the Court will

indulge the possibility that counsel were simply carried away by

overzealousness rather than acting in bad faith. Accordingly, no

monetary sanctions will be imposed. See Schlaifer Nance & Co. v.

Estate of Warhol, 194 F.3d 323,. 336 (2d Cir. 1999)     ("In order to

impose sanctions pursuant to its inherent power, a district

court must find that:      (1) the challenged claim was without a

colorable basis and (2) the claim was brought in bad

faith,   i.e., motivated by improper purposes such as harassment

or delay."). If there are any further violations of the rules,

however, the Court will not exercise such forbearances.

     SO ORDERED.

Dated:      New York, NY
            January 7, 2020




                                    5
